Case 1:19-md-02895-LPS Document 30 Filed 10/15/19 Page 1 of 4 PageID #: 430



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


IN RE: SENSIPAR (CINACALCET                         C.A. No. 19-md-2895-LPS
HYDROCHLORIDE TABLETS) ANTITRUST
LITIGATION



THIS DOCUMENT RELATES TO:                           C.A. No. 19-369-LPS

ALL INDIRECT PURCHASER ACTIONS                      C.A. No. 19-1461-LPS




                       AMGEN INC.’S MOTION TO DISMISS
                     END PAYOR PLAINTIFFS’ CONSOLIDATED
                      AMENDED CLASS ACTION COMPLAINT

       Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6), defendant Amgen Inc. (“Amgen”)

moves to dismiss Indirect Purchaser Plaintiffs’ Consolidated Amended Class Action Complaint

(D.I. 12, C.A. No. 19-md-2895-LPS). The grounds for this motion are set forth more fully in

Amgen’s Brief in Support of Its Motion to Dismiss End Payor Plaintiffs’ Consolidated

Complaint, submitted herewith.
Case 1:19-md-02895-LPS Document 30 Filed 10/15/19 Page 2 of 4 PageID #: 431



                                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                         /s/ Brian P. Egan
OF COUNSEL:                              Jack B. Blumenfeld (#1014)
                                         Brian P. Egan (#6227)
M. Sean Royall                           1201 North Market Street
Ashley E. Johnson                        P.O. Box 1347
GIBSON, DUNN & CRUTCHER LLP              Wilmington, DE 19899
2001 Ross Avenue, Suite 2100             (302) 658-9200
Dallas, TX 75201                         jblumenfeld@mnat.com
(214) 571-2900                           began@mnat.com

Eric J. Stock                            Attorneys for Defendant Amgen Inc.
Kate Dominguez
GIBSON, DUNN & CRUTCHER LLP
200 Park Avenue
New York, NY 10166-0193
(212) 351-4000

October 15, 2019




                                     2
 Case 1:19-md-02895-LPS Document 30 Filed 10/15/19 Page 3 of 4 PageID #: 432



                                  CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2019, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on

October 15, 2019, upon the following in the manner indicated:

Ned Weinberger, Esquire                                                VIA ELECTRONIC MAIL
LABATON SUCHAROW LLP
300 Delaware Avenue, Suite 1340
Wilmington, DE 19801
Attorneys for Plaintiff

Ian Connor Bifferato, Esquire                                          VIA ELECTRONIC MAIL
THE BIFFERATO FIRM, P.A.
1007 North Orange Street, 4th Floor
Wilmington, DE 19801
Attorneys for Plaintiff

Gregory S. Asciolla, Esquire                                           VIA ELECTRONIC MAIL
Jay L. Himes, Esquire
Karin E. Garvey, Esquire
Robin A. van der Meulen, Esquire
Matthew J. Perez, Esquire
Domenico Minerva, Esquire
LABATON SUCHAROW LLP
140 Broadway
New York, NY 10005
Attorneys for Plaintiff

Scott A. Martin, Esquire                                               VIA ELECTRONIC MAIL
Irving Scher, Esquire
HAUSFELD LLP
33 Whitehall Street, 14th Floor
New York, NY 10004
Attorneys for Plaintiff
 Case 1:19-md-02895-LPS Document 30 Filed 10/15/19 Page 4 of 4 PageID #: 433



Brent Landau, Esquire                                         VIA ELECTRONIC MAIL
HAUSFELD LLP
325 Chestnut Street, Suite 900
Philadelphia, PA 19106
Attorneys for Plaintiff

Melinda R. Coolidge, Esquire                                  VIA ELECTRONIC MAIL
HAUSFELD LLP
1700 K Street, NW, Suite 650
Washington, DC 20006
Attorneys for Plaintiff

Roberta D. Liebenberg, Esquire                                VIA ELECTRONIC MAIL
Jeffrey S. Istvan, Esquire
Paul Costa, Esquire
Adam J. Pessin, Esquire
FINE, KAPLAN AND BLACK, R.P.C.
One South Broad Street, 23rd Floor
Philadelphia, PA 19107
Attorneys for Plaintiff

Karen E. Keller, Esquire                                      VIA ELECTRONIC MAIL
Nathan R. Hoeschen, Esquire
SHAW KELLER LLP
I.M. Pei Building
1105 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Defendants Teva Pharmaceuticals USA,
Inc., Watson Laboratories, Inc., and Actavis Pharma
Inc.

Henninger S. Bullock, Esquire                                 VIA ELECTRONIC MAIL
Karen W. Lin, Esquire
MAYER BROWN LLP
1221 Avenue of the Americas
New York, NY 10020-1001
Attorneys for Defendants Teva Pharmaceuticals USA,
Inc., Watson Laboratories, Inc., and Actavis Pharma
Inc.

                                          /s/ Brian P. Egan
                                          _______________________________
                                          Brian P. Egan (#6227)




                                             2
